ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_01_FR.txt.                                                                                                 557




                     Opinion dissidente de M. le JUGE Owada, président

                    [Traduction]

                       J’ai dû voter, non sans regret, contre le point le plus important (point
                    B 1)) du dispositif de l’ordonnance (par. 69). Afin de faire clairement
                    connaître les raisons qui m’ont conduit à me dissocier de la principale
                    mesure indiquée par la Cour, je tiens à exposer les motifs de mon dissen-
                    timent dans la présente opinion.
                       1. Une demande en indication de mesures conservatoires est présentée
                    en cours d’instance, à titre de procédure incidente, par l’une des parties à
                    la procédure principale. De par la nature même de cette procédure, la
                    portée de la demande et la compétence de la Cour pour en connaître
                    n’ont qu’un caractère incident par rapport à la procédure principale.
                    C’est cette caractéristique qui détermine l’étendue de la compétence de la
                    Cour pour connaître d’une telle demande et indiquer des mesures conser-
                    vatoires si elle estime que les circonstances l’exigent. Et c’est donc à cette
                    aune que doivent être appréciées aussi bien la portée des mesures qu’elle
                    est en droit d’indiquer que la compétence qui est la sienne à cette fin.
                       2. Après mûre réflexion, j’estime que, en indiquant la mesure conserva-
                    toire suivante :
                         « [l]es deux Parties doivent, immédiatement, retirer leur personnel mil-
                         itaire actuellement présent dans la zone démilitarisée provisoire, telle
                         que définie au paragraphe 62 de la présente ordonnance, et s’abstenir
                         de toute présence militaire dans cette zone et de toute activité armée
                         dirigée à l’encontre de celle‑ci » (ordonnance, par. 69, point B 1) ; les
                         italiques sont de moi),
                    la Cour a outrepassé les limites inhérentes à la caractéristique essentielle
                    d’une mesure conservatoire, à savoir sa nature incidente par rapport à la
                    procédure principale.
                       3. La portée des mesures conservatoires susceptibles d’être indiquées par
                    la Cour en l’espèce et la compétence de celle‑ci pour connaître de la demande
                    présentée à cette fin trouvent leur fondement juridique dans la procédure
                    principale. La demande principale du Cambodge est « une demande en inter-
                    prétation de [l’]arrêt [de la Cour] du 15 juin 1962 … dans lequel [la Cour]
                    tranchait au fond l’affaire du Temple de Préah Vihéar opposant le Cam-
                    bodge au Royaume de Thaïlande » (requête introductive d’instance, par. 1).
                    Dans la présente ordonnance, la Cour a conclu qu’elle était compétente pour
                    se prononcer sur la demande en interprétation, dans les limites prescrites par
                    l’article 60 de son Statut, aux termes duquel, « [e]n cas de contestation sur le
                    sens et la portée de l’arrêt, il appartient à la Cour de l’interpréter, à la
                    demande de toute partie ». C’est là le fondement de la compétence de la Cour
                    aux fins d’indiquer des mesures conservatoires se rapportant à la procédure

                                                                                                 24




6 CIJ1023.indb 45                                                                                      18/06/13 10:38

                                  demande en interprétation (op. diss. owada)                    558

                    principale (ordonnance, par. 21) et c’est donc sur cette base que sont aussi
                    définies les limites de sa compétence.
                        4. Il est exact que la Cour « a le pouvoir d’indiquer, si elle estime que les
                    circonstances l’exigent, quelles mesures conservatoires du droit de chacun
                    doivent être prises à titre provisoire » (Statut de la Cour, art. 41, par. 1 ; les
                    italiques sont de moi). Et il est souvent arrivé par le passé qu’elle prescrive
                    d’office aux deux parties de retirer leurs forces de la zone en litige ou
                    de la zone de conflit « en vue d’empêcher l’aggravation ou l’extension du
                    ­différend quand elle estim[ait] que les circonstances l’exige[ai]ent » (Diffé‑
                     rend frontalier (Burkina Faso/République du Mali), mesures conservatoires,
                     ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 9, par. 18).

                       5. Sur la quarantaine d’ordonnances en indication de mesures conser-
                    vatoires rendues par la Cour, il est trois affaires dans lesquelles s’est posée
                    la question du retrait des forces des parties en litige et dans lesquelles, afin
                    d’empêcher un conflit armé ou de mettre fin aux hostilités, la Cour a
                    enjoint aux deux parties de procéder au désengagement de leurs forces
                    armées respectives et de les retirer d’une zone bien précise, définie dans
                    l’ordonnance. Il s’agit des trois affaires suivantes :
                    a) l’affaire du Différend frontalier (Burkina Faso/République du Mali),
                       mesures conservatoires, ordonnance du 10 janvier 1986, C.I.J. Recueil
                       1986, p. 12, par. 32 ;
                    b) l’affaire de la Frontière terrestre et maritime entre le Cameroun et le
                       Nigéria (Cameroun c. Nigéria), mesures conservatoires, ordonnance du
                       15 mars 1996, C.I.J. Recueil 1996 (I), p. 24, par. 49 ; et
                    c) l’affaire relative à Certaines activités menées par le Nicaragua dans la
                       région frontalière (Costa Rica c. Nicaragua), mesures conservatoires,
                       ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27‑28, par. 86.
                       6. Cependant, dans ces trois affaires, la Cour ordonnait à titre de
                    mesures conservatoires, et en attendant son arrêt définitif sur le fond dans
                    l’instance principale, que « [l]es deux gouvernements continuent à respec‑
                    ter le cessez‑le‑feu institué par accord entre [les deux parties] » (Différend
                    frontalier (Burkina Faso/République du Mali), mesures conservatoires,
                    ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 12, par. 32, point 1,
                    al. C ; les italiques sont de moi) ; et que
                         « [l]es deux gouvernements retirent leurs forces armées sur des posi-
                         tions ou à l’intérieur des lignes qui seront, dans les vingt jours suivant
                         le prononcé de la présente ordonnance, déterminées par accord entre
                         lesdits gouvernements, étant entendu que les modalités du retrait des
                         troupes seront fixées par ledit accord et que, à défaut d’un tel accord,
                         la Chambre indiquera elle‑même ces modalités par voie d’ordonnance
                         (ibid., par. 32, point 1, al. D) ;
                    ou que
                         « [l]es deux Parties veillent à ce que la présence de toutes forces armées

                                                                                                   25




6 CIJ1023.indb 47                                                                                        18/06/13 10:38

                                 demande en interprétation (op. diss. owada)                   559

                        dans la presqu’île de Bakassi ne s’étende pas au‑delà des positions où
                        elles se trouvaient avant le 3 février 1996 » (Frontière terrestre et mari­
                        time entre le Cameroun et le Nigéria (Cameroun c. Nigéria), mesures
                        conservatoires, ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I),
                        p. 24, par. 49, point 3) ;
                    ou encore que
                        « [c]haque Partie s’abstien[ne] d’envoyer ou de maintenir sur le terri‑
                        toire litigieux, y compris le caño, des agents, qu’ils soient civils, de
                        police ou de sécurité » (Certaines activités menées par le Nicaragua
                        dans la région frontalière (Costa Rica c. Nicaragua), mesures conser­
                        vatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27,
                        par. 86, point 1 ; les italiques sont de moi).
                      7. Dans aucune de ces affaires la Cour n’est allée jusqu’à enjoindre aux
                    parties de se retirer d’une « zone démilitarisée provisoire » qu’elle avait
                    définie artificiellement aux fins du désengagement militaire des parties et
                    qui s’étendait à des portions de territoire relevant incontestablement de la
                    souveraineté de l’une ou l’autre partie, comme elle vient de le faire.

                       8. J’adhère à la position de la Cour lorsqu’elle déclare dans la présente
                    ordonnance avoir le pouvoir d’indiquer des mesures conservatoires ayant
                    force obligatoire pour les parties (LaGrand (Allemagne c. Etats‑Unis
                    d’Amérique), arrêt, C.I.J. Recueil 2001, p. 506, par. 109), sous réserve que
                    soient réunies certaines conditions énoncées à l’article 41 du Statut, dont
                    l’existence d’une compétence prima facie pour connaître de l’affaire. Je
                    souscris donc à la proposition générale formulée par la Cour dans son
                    ordonnance, notamment lorsqu’elle indique que « [l]es deux Parties
                    doivent, immédiatement, retirer leur personnel militaire actuellement pré-
                    sent [dans une zone précise] … et s’abstenir de toute présence militaire
                    dans cette zone et de toute activité armée dirigée à l’encontre de celle‑ci »
                    (ordonnance, par. 69, point B 1)), sous réserve que cette zone soit définie
                    et circonscrite dans le respect du principe de la souveraineté des parties en
                    cause et dans les limites de la compétence conférée à la Cour dans le
                    contexte particulier de la présente espèce.
                       9. En revanche, je ne peux accepter, à mon grand regret, la manière
                    dont la Cour a décidé de délimiter artificiellement cette « zone démilitari-
                    sée provisoire », sans justification légitime.
                       La zone délimitée par la Cour au paragraphe 62 de l’ordonnance aux
                    fins d’établir une « zone démilitarisée provisoire » ne repose, selon moi,
                    sur aucun fondement juridique, et elle empiète sur des portions de terri-
                    toire qui relèvent incontestablement de la souveraineté de l’une ou l’autre
                    Partie. En ce sens, la mesure prescrite dans cette ordonnance, la création
                    d’une « zone démilitarisée provisoire », établit un régime juridique qui dif-
                    fère sur le fond des autres exemples que j’ai mentionnés plus haut : dans
                    tous ces précédents, la Cour s’est bornée à demander aux parties de se
                    retirer des zones dont la souveraineté était contestée, autrement dit des

                                                                                                26




6 CIJ1023.indb 49                                                                                     18/06/13 10:38

                                 demande en interprétation (op. diss. owada)                   560

                    zones qui constituaient l’objet même du litige. Dans une situation où, en
                    attendant le prononcé du jugement définitif, la question de savoir à qui
                    appartient cette zone en litige demeure incertaine, la Cour, outre qu’elle
                    obéit à la raison en indiquant des mesures conservatoires tendant à ce que
                    les parties procèdent au désengagement de leurs forces dans la zone en
                    question — et dans cette zone uniquement —, en a aussi le pouvoir et la
                    compétence. La situation présente est d’une autre nature : la Cour enjoint
                    à chacune des Parties, avec force obligatoire, de procéder au retrait de ses
                    forces — quand bien même à titre provisoire — d’une portion du terri-
                    toire qui lui appartient et sur lequel nul ne lui conteste le droit d’exercer
                    librement sa souveraineté.
                       10. Je suis d’avis qu’en indiquant une telle mesure la Cour outrepasse
                    clairement le pouvoir qui lui est conféré par le Statut et la compétence qui
                    lui est reconnue en matière de mesures conservatoires.

                       11. La situation juridique serait tout à fait différente si ces mesures
                    étaient adoptées par le Conseil de sécurité en vertu du Chapitre VII de la
                    Charte des Nations Unies « [a]fin d’empêcher la situation de s’aggraver »
                    (Charte, art. 40), puisque cet instrument l’habilite expressément à prendre
                    de telles « mesures provisoires » aux fins spécifiées à l’article 40. La Cour
                    internationale de Justice n’est pas le Conseil de sécurité. Elle n’est pas
                    habilitée par son Statut ni autorisée par les Nations Unies à prendre,
                    même à titre provisoire et même avec les meilleures intentions du monde,
                    des mesures susceptibles de porter atteinte à la souveraineté d’un Etat
                    sans son consentement, exprès ou implicite.
                       12. Je ne doute pas que la Cour a pris cette décision avec les meilleures
                    intentions du monde, poussée par la crainte que la situation sur le terrain
                    ne puisse, si rien n’était fait, créer un risque réel de préjudice irréparable,
                    tangible et imminent.

                       D’ailleurs, la Cour fait spécifiquement référence à l’existence d’un
                    risque réel au paragraphe 61 de son ordonnance :
                         « [que] la zone du temple de Préah Vihéar a été le théâtre d’affronte-
                         ments armés entre les Parties et [que] la Cour a déjà constaté que ces
                         affrontements risquaient de se reproduire ; [qu’]il revient à la Cour de
                         s’assurer, dans le cadre de la présente procédure, que des dommages
                         irréparables ne seront causés ni aux personnes ni aux biens dans cette
                         zone jusqu’au prononcé de son arrêt sur la demande en interpréta-
                         tion ».
                       13. Je partage entièrement les inquiétudes de la Cour. Et c’est pour-
                    quoi je souscris à cette ordonnance, pour autant qu’elle prescrive l’éta­
                    blissement d’une « zone démilitarisée provisoire » dans les limites de la
                    compétence et de la juridiction de la Cour, comme moyen d’empêcher ce
                    risque de devenir réalité. Il échet néanmoins à la Cour d’indiquer cette
                    mesure en respectant la compétence qui est légitimement la sienne en tant
                    que cour de justice.

                                                                                                27




6 CIJ1023.indb 51                                                                                     18/06/13 10:38

                                  demande en interprétation (op. diss. owada)                   561

                       14. Un argument milite en faveur de la création de ce quadrilatère
                    tracé artificiellement sur la carte — de préférence à la zone d’exclusion
                    classique dont les limites suivent celles du territoire en litige : en raison des
                    particularités géomorphologiques de ce territoire, la mise en œuvre des
                    mesures de démilitarisation pourrait se révéler extrêmement difficile,
                    sinon impossible, alors que la zone tracée artificiellement, qui tient compte
                    de ces caractéristiques, la rendrait plus aisée.

                       15. Si je comprends la logique de cet argument, j’ai du mal à croire
                    que, en faisant le choix de la zone proposée plutôt que celui du « territoire
                    en litige » (voir paragraphe 9 de mon opinion), il sera plus facile d’assurer
                    l’application — et non l’exécution forcée — de la mesure indiquée par la
                    Cour. Ce qui peut paraître raisonnable sur une carte ne l’est pas nécessai-
                    rement sur le terrain. A mon sens, il s’agit de savoir non pas si la décision
                    de créer une zone démilitarisée peut être imposée par une autorité tierce
                    mais s’il est faisable pour les Parties de l’appliquer. Dès lors que ces der-
                    nières sont prêtes à respecter l’ordonnance de la Cour — et je ne vois
                    aucune raison de penser qu’il en va autrement —, elles pourront facile-
                    ment se plier à l’injonction de la Cour tendant à la démilitarisation de la
                    zone en litige, chacune connaissant parfaitement les frontières revendi-
                    quées par l’une et par l’autre. En revanche, si claire soit‑elle sur la carte,
                    la ligne de démarcation artificiellement tracée autour de la zone démilita-
                    risée provisoire pourra se révéler difficile à respecter pour les Parties.

                       16. En dernière analyse, ce n’est pas à mon avis le caractère contrai-
                    gnant de la décision qui amènera les Parties à adhérer aux mesures conser-
                    vatoires prescrites par la Cour, c’est plutôt le caractère légitime et
                    convaincant, parce que raisonnable, de la proposition de la Cour. Si l’on
                    considère la question sous cet angle, il est regrettable que ce quadrilatère
                    empiète davantage sur le territoire relevant incontestablement de la sou-
                    veraineté de l’une des Parties que sur celui de l’autre, même si ce déséqui-
                    libre tient uniquement aux caractéristiques géomorphologiques du terrain.
                    Il faut espérer que la solution indiquée par la Cour n’entraînera pas de
                    méprise sur l’intention qui était la sienne en créant une zone démilitarisée
                    provisoire.

                                                                      (Signé) Hisashi Owada.




                                                                                                  28




6 CIJ1023.indb 53                                                                                       18/06/13 10:38

